UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 ───── FORM 10-Q/A (Amendment No. 1) ───── [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-50576 CITIZENS BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia (State of incorporation or organization) 20-0469337 (I.R.S. Employer Identification No.) 126 South Main Street Blackstone, VA (Address of principal executive offices) (Zip code) (434) 292-7221 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller Reporting Company R (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,347,234 shares of Common Stock as of August 9, 2011. EXPLANATORY NOTE The sole purpose of this Amendment No.1 to the Citizens Bancorp of Virginia, Inc. Quarterly Report on Form 10-Q for the period ended June30, 2011, filed with the Securities and Exchange Commission on August12, 2011, (the “Form10-Q”), is to furnish Exhibit101 to the Form 10-Q in accordance with Rule405 of RegulationS-T. Exhibit101 to this report provides the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheet, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Changes in Stockholders’ Equity, (iv) Consolidated Statements of Cash Flows and (v) Notes to Interim Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment No.1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule406T of RegulationS-T, the interactive data files on Exhibit101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6.Exhibits See Exhibit Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CITIZENS BANCORP OF VIRGINIA, INC. (Registrant) Date:September 8, 2011 /s/ Joseph D. Borgerding Joseph D. Borgerding President and Chief Executive Officer Date:September 8, 2011 /s/ Ronald E. Baron Ronald E. Baron Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 31.1* Rule 13a-14(a) Certification of Principal Executive Officer 31.2* Rule 13a-14(a) Certification of Principal Financial Officer 32.1* Statement of Principal Executive Officer Pursuant to 18 U.S.C. ss.1350 32.2* Statement of Principal Financial Officer Pursuant to 18 U.S.C. ss.1350 101** The following materials from Citizens Bancorp of Virginia, Inc.’s Quarterly Report on Form 10-Q for the three months ended June30, 2011, formatted in eXtensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheet, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Changes in Stockholders’ Equity, (iv) Consolidated Statements of Cash Flows and (v) Notes to Interim Consolidated Financial Statements. * Previously filed or furnished with Citizen Bancorp of Virginia, Inc.’s Form 10-Q filed on August 12, 2011. ** Furnished with this Form 10-Q/A.
